Citation Nr: 1539188	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served in the Arkansas Air National Guard from April 1969 to April 2007, including periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Air Force and the Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

This case was previously remanded by the Board in December 2012 for further development.  In May 2013, after further developing the record, the RO referred the case back to the Board.  The case is ready for disposition.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Private treatment records reflect a diagnosis of central disc herniation and bilateral neural foraminal narrowing based on symptoms that first began to manifest on or around March 28, 2005.

2.  Service records indicate that the Veteran's most recent period of active duty prior to March 28, 2005 was from May 1999 to July 1999; most recent period of ACDUTRA prior to March 28, 2005 was in November 2004; and most recent period of INACDUTRA prior to March 28, 2005 was from March 5, 2005 to March 6, 2005.
3.  The evidence of record fails to demonstrate that the issue on appeal stems from any activity or incident that occurred from May 1999 to July 1999, in November 2004, or from March 5, 2005 to March 6, 2005.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on multiple occasions of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, as directed by the December 2012 Board remand, a VA examination was provided in April 2013, so as to ascertain whether any currently diagnosed cervical spine disability was related to his periods of active duty, ACDUTRA, and INACDUTRA service.

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinion is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for a disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

As such, for purposes of VA benefits, the key periods are any specific, discrete periods of active duty; and any time on ACTDUTRA during which a veteran incurred or aggravated a disease or injury in the line of duty; or a particular date of INACTDUTRA during which a veteran was injured in the line of duty.  Simply being affiliated with a National Guard unit, or subject to being ordered to duty in a National Guard unit for many years would not itself establish a basis for entitlement to VA benefits for any disability or disease arising over the course of that same period.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Turning to the evidence, the Veteran testified that in approximately 2004 while on INACDUTRA he began experiencing arm pain.  The Veteran reported that the arm pain was so severe that he was treated at the emergency room for a possible heart attack.  There are no emergency room records before the Board; however, April 2005 private treatment records confirm that the Veteran sought treatment for arm pain.

An April 8, 2005 report indicates that the Veteran starting having pain on March 28, 2005.  The report further states that the Veteran was treated at an emergency room for a heart attack, but that this diagnosis was ultimately ruled out.  This neurology report goes on to state that magnetic resonance imaging (MRI) of the Veteran's spine revealed central disc herniation at C5-6 and foraminal stenosis and narrowing at C6-7.  A March 30, 2005 private MRI report of the Veterans spine without contrast also indicates spinal abnormalities.  The April 8, 2005 private neurology report's findings are essentially identical to an April 11, 2015 private MRI report of the Veteran's spine with contrast.  Finally an April 15, 2005 private medical report confirms the Veteran's diagnosis of central disc herniation and bilateral neural foraminal narrowing.

In summary, the Veteran initially reported severe pain and was taken to the emergency room on March 28, 2005.  Sometime between March 28, 2005 and March 30, 2005, the Veteran's spine was imaged without contrast, and spinal abnormalities were detected.  Sometime between March 30, 2005 and April 8, 2005, the Veteran's spine was imaged with contrast at least once.  Finally, on April 15, 2005, the Veteran visited his neurologist again.  This last visit resulted in the neurology report dated April 15, 2005.  

The Veteran was examined by VA in April 2013.  During this examination, the Veteran reported that painful flare-ups impact the function of his cervical spine.  The examiner found that the Veteran's cervical spine conditions impacted the Veteran.  Specifically, the Veteran cannot lift items over twenty-five (25) pounds.  Nevertheless, the examiner determined that the Veteran's current diagnosis was not service connected, because it arose in April 2005.  This determination was based on the presence of the neurology report dated April 15, 2005.  

The Board notes that there is a minor discrepancy between the examiners opinion and the private medical opinions of record.  As stated previously, the April 8, 2005 private medical report indicates that the Veteran was admitted to the emergency room on March 28, 2005.  This emergency room visit ultimately led to the diagnosis of the Veteran's spinal condition.  As the Board has also stated previously, a March 30, 2005 MRI report indicates that the Veteran had spinal abnormalities.  Accordingly, although the Board certainly takes no issue with the substance of the examiner's medical opinion, the evidence demonstrates that the Veteran's spinal condition arose no later than March 28, 2005.  This discrepancy does not affect the outcome of the case.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

As noted previously, the Veteran offered lay evidence at a hearing before the undersigned VLJ.  At this hearing the Veteran testified that his treatment at the emergency room for severe pain and subsequent diagnosis of a spinal disorder occurred in 2004 while he was INACDUTRA.  The Veteran is certainly competent to testify when he began to feel pain, and where he was at the time it occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, however, does not find this claim credible, because it is in such incongruence with the medical reports of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board certainly does not question the honesty or integrity of the Veteran; however, his statements are not consistent with the medical records memorializing the date of his emergency room treatment.   As such, the Veteran's testimony is not found to establish an injury during INACDUTRA.  Furthermore, the Board also notes that the Veteran reported to the VA examiner, during the April 2013 VA exam, that he couldn't have been on active duty during the incident, because he scheduled his April 2005 neurology examinations through his private insurance.

The Veteran's most recent DD-214 indicates that the Veteran's most recent period of active duty prior to March 28, 2005 was from May 1999 to July 1999.  The Veteran's December 2004 and December 2005 Leave and Earning Statement Data Prints, provided by the Defense Finance and Accounting Service, indicate that the Veteran's most recent period of ACDUTRA prior to March 28, 2005 was in November 2004 and his most recent period of INACDUTRA prior to March 28, 2005 was from March 5, 2005 to March 6, 2005.  If the Veteran's spinal disability was the result of an acute trauma that occurred on or around March 28, 2005, then that acute trauma did not occur while the Veteran was serving a period of active duty, ACDUTRA, or INACDUTRA.  Alternatively, if the Veteran's injury was the result of degenerative conditions of the natural aging process, then the injury was not aggravated by or incurred in the line of duty as only injuries on INACDUTRA are eligible for service connection.

Here, the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis during a period of active duty, ACDUTRA, or INACDUTRA.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a cervical spine disability is denied.






ORDER

Service connection for cervical spine disability is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


